Citation Nr: 1646837	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain.

2.  Entitlement to service connection for sensory neuropathy of the right upper extremity, claimed as secondary to service-connected lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to March 1989.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the record before the Board. 

In June 2015, the Board remanded the issues listed on the title page of this decision, as well as the issues of service connection for a left knee disability, a left ankle disability and a right ankle disability, each claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain.  

A February 2016 rating decision granted service connection for left knee osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009), right ankle osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009) and left ankle osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009).  As noted by the Veteran's representative in an October 2016 Informal Hearing presentation, the February 2016 rating decision represented a full grant of benefits sought on appeal for these three issues.  Thus, the issues remaining before the Board are as noted on the title page. 

The Veteran's February 2009 claim and March 2015 hearing testimony make it clear that he contends that the disabilities on appeal are due to his residuals of Lyme disease.  He has not contended, and the evidence does not suggest, that these claimed disabilities are otherwise related to active duty, or that they may be so presumed.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Board observes that its June 2015 remand stated that service connection for sensory neuropathy of the right upper extremity (major) was claimed as secondary to service-connected cervical disc disease or service-connected lumbar disc disease.  In fact, the Veteran is not service-connected for cervical disc disease and the Board has revised this issue to reflect that fact. 

The issue of service connection for left hip disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain, is now before the Board for final appellate consideration.

The issue of service connection for sensory neuropathy of the right upper extremity (major), claimed as secondary to service-connected lumbar disc disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The symptoms other than pain related to the Veteran's claimed left hip disability are contemplated by a 40 percent evaluation, under Diagnostic Code 8520, assigned for his service-connected peripheral neuropathy of the left lower extremity, and a 40 percent evaluation, under Diagnostic Code 5242, assigned for his service-connected lumbar disc disease.  A current separate left hip disability has not been shown.



CONCLUSION OF LAW

Service connection for left hip disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain, is denied. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 4.14 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development requested by the Board's June 2015 Board remand has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The relevant law provides that secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is service-connected, and separately evaluated for, peripheral neuropathy, left lower extremity, associated with lumbar disc disease; lumbar disc disease; posttraumatic stress disorder; left ankle osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009); arthritis, right hip; left knee osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009); right ankle osteoarthritis (previously arthritic residuals of Lyme disease with knee and ankle pain, Diagnostic Code 5009); and radiculopathy, lower right extremity associated with lumbar disc disease.  

VA and private medical records reflect complaints of left hip pain.  However, they are negative for any relevant diagnosis.  

The report of an October 2015 VA Disability Benefits Questionnaire (DBQ) of the Veteran's hip and thigh provides that he did not have a current left hip diagnosis associated with his claimed left hip disability.  An October 2015 VA DBQ medical opinion by the same VA examiner provides in pertinent part that the Veteran's post-service medical records showed a complaint of hip pain; however, a radiograph of the left hip was normal with no evidence of arthritis.  The Veteran's limited motion was due to his obesity and deconditioning.  His hip pain complaints were actually related to the left SI joint and his service-connected sciatica and spinal condition.  

Even assuming arguendo that freestanding pain wholly unrelated to any current disability is a compensable disability, such pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected.  Such a "pain alone" claim must fail when there is no sufficient factual showing that the pain derives from an in-service disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The references to left hip pain in the treatment records and the October 2015 DBQ report and medical opinion are not evidence of a current left hip disability.  The examiner also noted that there was no diagnostic evidence of arthritis.  To the extent that the Veteran's left hip symptoms are due to obesity and deconditioning or non-service-connected left SI joint, compensation is not warranted.  To the extent that his symptoms are due to service-connected disabilities, he already receives compensation for them (40 percent for peripheral neuropathy, left lower extremity, and 40 percent for lumbar disc disease).  There is no evidence that the left hip pain derives from an in-service disease or injury not already contemplated in the service-connected left lower extremity or low back disabilities.  See Sanchez-Benitez, 259 F.3d at 1356. In this regard, VA regulations prohibit the evaluation of the same "disability" or the same "manifestations" under various diagnoses.  See 38 C.F.R. § 4.14.  To separately award service connection for a left hip disability would constitute pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

Accordingly, the claim for service connection for left hip disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain, is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for left hip disability, claimed as secondary to service-connected arthritic residuals of Lyme disease with knee and ankle pain, is denied.


REMAND

The Veteran testified during the March 2015 hearing that a private physician informed him that a 2006 laminectomy for his service-connected low back disability "could have" caused his sensory neuropathy of the right upper extremity.  The private physician had explained that stabilizing lumbar discs with titanium rods causes the rest of the spine to adjust, twist and turn.  In the Veteran's case, this adjustment was what was causing his sensory neuropathy of the right upper extremity.  

An October 2015 DBQ report and a negative October 2015 and March 2016 DBQ medical opinions reflect that the examiner reviewed VA medical records.  Nevertheless, they fail to recount that the Veteran underwent a laminectomy, or address whether titanium rods used to stabilize his lumbar discs caused the rest of his spine to adjust, twist and turn, resulting in sensory neuropathy of his right upper extremity.  Thus, another opinion is necessary.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the October 2015 DBQ report and provided the march 2016 opinion (or a suitable substitute if this individual is unavailable) for an addendum. 

The examiner should review the relevant medical evidence, the medical history, the October 2015 DBQ report and opinion, the March 2016 opinion, and the Veteran's contentions that a private physician informed him that a 2006 laminectomy for his service-connected low back disability "could have" caused his sensory neuropathy of the right upper extremity, with titanium rods used to stabilize his lumbar discs causing the rest of his spine to adjust, twist and turn, resulting in sensory neuropathy of his right upper extremity.  

Then, the examiner should address whether it is at least as likely as not (50 percent or higher degree of probability) that any sensory neuropathy of the right upper extremity that may be present is (i) proximately due to, (ii) the result of, or (iii) aggravated by any service-connected disability, such as lumbar disc disease.  In doing so, the examiner is asked to specifically address whether the 2006 laminectomy caused sensory neuropathy of the right upper extremity because titanium rods used to stabilize his lumbar discs caused the rest of his spine to adjust, twist and turn, resulting in sensory neuropathy of his right upper extremity.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of right upper extremity disability (i.e., a baseline) before the onset of the aggravation.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


